Citation Nr: 0008623	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for right knee 
and leg disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  There is no competent evidence of any additional 
disability in the veteran's right knee or leg resulting from 
receiving an injection of Marcaine/steroid in the right knee 
on or about May 17, 1993, at a VA medical center.


CONCLUSION OF LAW

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for right knee 
and leg disorders is not well grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient records dated prior to April 1993 show that the 
veteran was treated for osteoarthritis in his joints and 
generalized joint pain and that he had complained of 
bilateral knee pain for many years.  In 1985 the veteran 
complained of pain and numbness in his right leg.  In April 
1991, it was noted that he was doing well except for his 
knees and in April 1992 he complained of generalized joint 
pain, and the assessment was arthralgia.  

In 1993, the veteran received VA outpatient treatment for his 
right knee disorder.  When he was seen on April 19, 1993, he 
complained of arthritic pain in the hands and joints.  The 
assessment was arthritis.  The plan included an injection of 
80 milligrams of Depo-Medrol intramuscularly in the left 
buttock.  On May 17, 1993, the veteran complained of 
increased pain in the right knee and difficulty walking.  The 
diagnosis was arthritis of the right knee.  On that same day, 
subsequent to physical examination, the veteran received an 
injection of Marcaine/steroid.  

On June 28, 1993, the veteran reported that his right knee 
pain had worsened since the May 17, 1993, injection and that 
he saw a private medical doctor who did not find a problem.  
Physical examination revealed that he walked with a limp 
favoring the right leg and that the right knee was not 
swollen.  The assessment was arthritis of the right knee.  On 
July 14, 1993, the veteran indicated that he still had pain 
in the right knee.  The assessment was severe right knee 
osteoarthritis.  On August 4, 1993, the veteran reported 
that, while he had had intermittent pain in the right knee 
for a long time, the pain had worsened after the May 1993 
injection.  He indicated that he was advised to see an 
orthopedist, but that he was unable to afford such treatment.  
Physical examination revealed mild swelling of the right knee 
along with tenderness on the antero-medial aspect.  Lateral 
rotation of the right knee increased pain.  However, the knee 
was not reddened or warm.  X-rays revealed degenerative 
osteoarthritic changes in the medial and patellofemoral joint 
compartments along with a right suprapatellar joint effusion.  
On August 18, 1993, it was noted that the right knee was 
nonresponsive to non-steroidal anti-inflammatory drugs.  The 
diagnosis was degenerative arthritis.  

On September 21, 1993, the veteran reported that the 
injection in the right knee had not been helpful and that his 
right knee was still painful.  Physical examination revealed 
mild medial joint line tenderness.  The impression was 
moderate degenerative joint disease.  On September 27, 1993, 
the veteran complained of pain in the medial aspect of the 
right knee, which he claimed was prompted by an injection.  
He also indicated that an orthopedist said that he had little 
pathology.  The assessment was that the veteran declared that 
he had pain only in the medial aspect of the right knee, 
which was not associated with exercise activity.  On 
September 30, 1993, the assessment was that the veteran 
continued to feel that his pain was the result of an 
injection in the medial aspect of his right knee.  On October 
18, 1993, the veteran complained of pain in the right knee, 
especially at the site of the injection.  Physical 
examination revealed tenderness over the medial area.  The 
assessment was degenerative arthritis of the right knee.  

In 1994 and early 1995, the veteran received VA treatment for 
his right knee arthritis on an outpatient basis.  In April 
1994, he complained of generalized joint pain, especially the 
right knee, and indicated that he wanted a shot.  He was 
given an injection of four milligrams of Decadron and forty 
milligrams of Depo-Medrol.   In December 1994, the veteran 
received another injection in the right knee.  However, in 
January 1995, he reported that the injection only relieved 
his pain for one day.  

In an April 1995 statement, the veteran reported that he had 
had pain in his right knee ever since he was given an 
injection in that knee at a VA medical facility.  He also 
asserted that he had seen private physicians who felt that it 
was possible that he had nerve damage caused by the injection 
in the right knee. 

During 1995 and 1996, the veteran continued to receive 
treatment at a VA medical center for arthritis of the right 
knee.  In July 1995, the veteran reported that he still had 
pain in the right knee and that he thought that the pain 
stemmed from an injection.  Physical examination revealed 
that the right knee was slightly swollen but not tender.  The 
assessment was degenerative arthritis.  X-rays taken in June 
1996 revealed progressive degenerative arthritic changes 
involving the right knee medial compartment, which showed 
more narrowing when the veteran was weight bearing.  In July 
1996, the veteran indicated that he did not want a total knee 
arthroplasty.

In his April 1997 VA Form 9, the veteran indicated that the 
injection in the right knee made it very difficult to walk 
and that he walked with a limp because of the constant pain 
caused by the injection.

In September 1998, the Board remanded the veteran's claim for 
further development, to include obtaining additional VA 
treatment records and any opinions of private physicians who 
indicated that he had an additional disability due to the 
injection at a VA medical center.

In a November 1998 letter, the RO asked the veteran to 
identify any private physicians who had opined that there was 
an additional disability in the right knee or leg due to the 
injection at a VA medical center.  The veteran did not 
respond to that request for information.  The RO obtained all 
relevant VA treatment records.

Legal Criteria

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the veteran has not 
submitted evidence of a well-grounded claim, there is no duty 
to assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
a claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC 40-97 (December 31, 1997).  
In other words, for claims filed prior to October 1, 1997, 
38 C.F.R. § 3.358 (1999), which does not require a showing of 
fault, applies.  See 63 Fed. Reg. 45,004 (1998).

Under 38 C.F.R. § 3.358 (1999), compensation is payable for 
an additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of medical treatment.  In determining that 
additional disability exists, two considerations govern.  
First, the veteran's physical condition immediately prior to 
the disease or injury, on which the claim for compensation is 
based, is compared with the subsequent physical condition 
resulting from the disease or injury, with each body part 
involved being considered separately.  For medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Second, compensation will not be payable for the continuance 
or natural progress of disease or injuries for which the 
treatment was authorized.  38 C.F.R. § 3.358(a) (1999).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of medical treatment, 
three principles govern.  First, the additional disability 
must actually be the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Second, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of medical 
treatment. Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(b) (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   In 
addition, a layperson's account of what a medical 
professional said is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Also, 
evidence, which is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that examiner, is not "competent medical evidence" for 
purposes of Grottveit.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

Analysis


The veteran contends that a VA physician, who is now 
deceased, injected medication in the veteran's right knee on 
April 20, 1993, thereby causing increased, constant knee pain 
and decreased ability to ambulate due to the pain.  He has 
related that he recalls the day because it was the same day 
that Federal agents burned the Waco compound of the Branch 
Davidians.  He asserts that the pain is at the site of the 
April 1993 right knee injection and that although he has good 
movement of the knee, the pain caused by the injection makes 
it difficult for him to walk and makes him limp.  He believes 
that he has nerve damage as a result of the injection. 

The medical evidence shows that the veteran has arthritis of 
the right knee.  It appears that when he was seen at a VA 
clinic on April 19, 1993 he was given a shot in the left 
buttock.  It was not until May 17, 1993, that he first 
received an injection of Marcaine/steroid in the right knee.  
At that time he was noted to have arthritis in the right 
knee.  Despite his recollection that he received the 
injection on April 19, this is unsupported by the medical 
records.  There is no evidence in the medical records that he 
received an injection in the right knee at a VA medical 
center prior to May 17, 1993, on which date he signed a 
consent form for same.  While the veteran asserts that he had 
an increase in pain after receiving the injection of 
Marcaine/steroid on May 17, 1993, there is no competent 
evidence of any additional disability resulting from 
receiving that injection.  The veteran already had arthritis 
of the right knee, and no medical professional has indicated 
that he has additional disability in the right knee or leg 
from the injection.  Although it was noted in several VA 
treatment records that the veteran believed that he had had 
an increase in pain due to the May 1993 injection, those 
notations were simply the veteran's reporting of his 
symptoms.  Information recorded by medical professionals and 
not enhanced by any additional medical comment is not 
competent medical evidence of a relationship between symptoms 
and prior treatment.  See LeShore, 8 Vet. App. at 409.   In 
his own statements, the veteran has, in essence, alleged 
additional disability due to the May 1993 injection.  He has 
reported that the injection caused constant pain in his right 
knee and made it difficult for him to walk.  However, his 
statements are not competent medical evidence that he 
actually has additional disability resulting from the May 
1993 injection.  The veteran is not competent to provide a 
medical diagnosis or to determine the etiology of any 
symptoms; rather, medical evidence is needed.  See Espiritu, 
2 Vet. App. at 494-95.  

The veteran reported in an April 1995 statement that private 
physicians felt that he possibly had nerve damage due to the 
injection in the right knee.  However, other than right knee 
arthritis, the veteran is not shown to have a disorder of the 
right lower extremity, including a neurological disorder.  
His statements regarding conversations with private 
physicians is not competent evidence of an additional 
disability because it is a layperson's account of what a 
physician purportedly said.  See Robinette, 8 Vet. App. at 
77.  Although he was asked to provide supporting medical 
records or a physician's statement, he failed to do so.  

In sum, there is no competent medical evidence or opinion 
showing that the veteran has an additional disability of the 
right knee or leg resulting from an injection of 
Marcaine/steroid in the right knee on May 17, 1993, 
administered at a VA medical center.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  Accordingly, this claim is not well 
grounded.

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this claim are such that no further action is found to be 
warranted.  In particular, in view of the veteran's assertion 
in an April 1995 statement that private physicians thought he 
possibly had nerve damage from the right knee injection, the 
Board remanded the case in an attempt to obtain competent 
supporting evidence.  The RO complied with the directives of 
the September 1998 remand, but the veteran did not provide 
any additional information.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Also, the RO obtained the VA treatment 
records for the relevant period in which he was treated for a 
right knee disorder.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for right knee and leg 
disorders is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 
- 9 -


- 5 -


